—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered or about May 9, 2001, which, inter alia, denied in part appellants’ motion for a protective order and directed them to respond to respondents’ document requests and interrogatories, unanimously modified, on the law and the facts, to strike the requests for “all documents [appellants] intend to rely upon in proof of their” causes of action and defenses (requests 25-36, 38-51), and otherwise affirmed, without costs.
There is no merit to respondents’ argument that the appeal must be dismissed because a judgment has been entered *109against appellants, citing Matter of Aho (39 NY2d 241, 248). In support of that argument, respondents rely on a filed order granting their motion to strike appellants’ pleading for noncompliance with the disclosure directives contained in the order on appeal, and directing that judgment be entered against appellants. However, the order is not signed by the clerk, and therefore cannot qualify as an entered judgment (CPLR 5016 [a]). Respondents’ requests for “all documents [appellants] intend to rely upon” is improper (see, Konrad v 136 E. 64th St. Corp., 209 AD2d 228). We have considered appellants’ other challenges to respondents’ document requests and to their interrogatories and find them unavailing. Concur— Williams, P.J., Saxe, Buckley, Sullivan and Ellerin, JJ.